Exhibit 10.1

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION

 

UNITED STATES OF AMERICA, and CONSUMER FINANCIAL PROTECTION BUREAU,

 

Plaintiffs,

 

v.

 

BANCORPSOUTH BANK,

 

Defendant.

 

  

 

 

Case No.

 

CONSENT ORDER

I. INTRODUCTION

The parties jointly submit this Consent Order (“Order”) for the approval of and
entry by the Court. The Order resolves all claims of the United States and
Consumer Financial Protection Bureau (“Bureau”) (collectively, “Plaintiffs”)
simultaneously filed in a Complaint (ECF No. 1) alleging that BancorpSouth Bank
violated the Equal Credit Opportunity Act (“ECOA”), 15 U.S.C. §§ 1691-1691f, and
the Fair Housing Act (“FHA”), 42 U.S.C. §§ 3601-3619, by, among other things:
(1) unlawfully redlining majority-minority neighborhoods in the Memphis
Metropolitan Statistical Area (“MSA”), as defined below; (2) illegally
discriminating against African-American applicants in the underwriting of
certain mortgage loans; and (3) illegally discriminating against
African-American borrowers in the pricing of certain mortgage loans.

This Court has jurisdiction over the parties and the subject matter of this
action. There has been no factual finding or adjudication with respect to any
matter alleged by Plaintiffs. Defendant neither admits nor denies any
allegations in Plaintiffs’ Complaint. The parties agree



--------------------------------------------------------------------------------

that full implementation of the terms of this Order will resolve the allegations
in Plaintiffs’ Complaint.

II. BACKGROUND

Defendant BancorpSouth Bank (the “Bank” or “BancorpSouth”) is a regional
depository institution headquartered in Tupelo, Mississippi. The Bank operates
branches in eight states: Alabama, Arkansas, Florida, Louisiana, Mississippi,
Missouri, Tennessee, and Texas. As of March 31, 2016, the Bank had total assets
of $13.9 billion. BancorpSouth Bank is a wholly-owned subsidiary of
BancorpSouth, Inc., a financial holding company.

Plaintiffs conducted a joint investigation of BancorpSouth Bank’s lending
practices and concluded that, beginning at least on January 1, 2011, Defendant
violated the ECOA and the FHA by, among other things: (1) redlining
majority-minority neighborhoods in the Memphis MSA; (2) illegally discriminating
against African-American applicants in the underwriting of certain mortgage
loans; and (3) illegally discriminating against African-American borrowers in
the pricing of certain mortgage loans.

The Complaint alleges, among other things, that Defendant’s policies and
practices denied an equal opportunity to and discouraged the residents of
majority-minority neighborhoods in the Memphis MSA from seeking mortgage loans
on account of the racial composition of those neighborhoods; discriminated
against African-American applicants by denying their mortgage loan applications
more often than similarly situated non-Hispanic White (“White”) applicants; and
discriminated against African-American applicants by charging them higher prices
on their mortgage loans than similarly situated White applicants. In the
provisions of this Order, Defendant has committed to remedying the practices
alleged in the Complaint by ensuring that the credit needs of residents located
in majority-minority neighborhoods are fairly met in the

 

2



--------------------------------------------------------------------------------

future, aiding in the revitalization and stabilization of the housing market in
majority-minority neighborhoods, providing redress to alleged victims of
underwriting and pricing discrimination, and ensuring that African-American
applicants are treated fairly in the underwriting and pricing of mortgage loans
going forward.

III. POSITION OF BANCORPSOUTH

Defendant has recently taken a number of steps to improve its compliance
management system, reduce its fair lending risk, and increase its lending in
minority areas. These steps include: (1) implementing rate sheets to price loans
originated by its Community Banking Department1; (2) transitioning to
centralized underwriting in its Community Banking Department; (3) appointing a
Chief Fair Lending Officer with responsibility over the Bank’s fair lending
compliance program; (4) appointing a Community Development Lending Manager with
responsibility over meeting the needs of homebuyers in low-to-moderate income
and minority communities, and hiring 16 community development mortgage
specialists; (5) opening a full-service branch in a majority-minority
neighborhood in the Memphis MSA; (6) providing financial literacy training in
the Memphis MSA; (7) implementing enhanced fair lending training;
(8) introducing a low down-payment credit product; (9) monitoring pricing and
underwriting outcomes on a quarterly basis; and (10) hiring a new Chief
Executive Officer, President, General Counsel, Mortgage Department President,
and Chief Banking Officer and Director of Community Lending.

 

 

1 As used in this Order, the term “Department” encompasses units that the Bank
previously referred to as “Divisions.”

 

3



--------------------------------------------------------------------------------

The Bank enters into this settlement solely for the purpose of avoiding
contested litigation with the United States and the Bureau, and to instead
devote its resources to assisting eligible borrowers with meeting their credit
needs.

IV. DEFINITIONS

1.        The following definitions apply to this Order:

a.         “Affected Consumers” means all alleged victims of underwriting and/or
pricing discrimination that occurred between January 1, 2011 and December 31,
2015, who Plaintiffs determine may be entitled to monetary relief from the
Settlement Fund to remedy Defendant’s alleged underwriting and/or pricing
discrimination.

b.         “Covered Employees” means all of Defendant’s employees who
participate in Defendant’s Mortgage Lending; marketing; or opening, relocating,
or closing branches or loan production offices, as well as any manager or senior
manager over such employees.

c.         “Defendant” means BancorpSouth Bank and its successors and assigns.

d.         “Denied Applicants” means African-American applicants (and any
co-applicants) whose Mortgage Loan applications to Defendant’s Community Banking
Department were denied between January 1, 2011 and December 31, 2015.

e.         “Effective Date” is the date on which the Court enters this Order.

f.         “High-minority neighborhood” means a census tract with a minority
population of 80 percent or greater based on 2010 U.S. census data.

g.         “Majority-minority neighborhood” means a census tract with a minority
population of 50 percent or greater based on 2010 U.S. census data.

 

4



--------------------------------------------------------------------------------

h.         “Memphis MSA” means the Memphis, TN-MS-AR Metropolitan Statistical
Area.

i.         “Mortgage Loans” means all loans that Defendant is required to report
under the Home Mortgage Disclosure Act, 12 U.S.C. §§ 2801-2810.

j.         “Mortgage Lending” means the provision of Mortgage Loans.

k.         “Non-objection” means written notification to Defendant that there is
no objection to a proposal by Defendant for a course of action.2 Plaintiffs will
endeavor to direct revisions or provide a Non-objection within 30 days of the
submission of a proposal by Defendant. In the event of an objection to a
proposal, Defendant will make all revisions directed by Plaintiffs and resubmit
the proposal for Non-objection within 14 days. Unless otherwise specified below,
Defendant will begin implementation of the course of action and follow any
steps, recommendations, deadlines, and timeframes within 14 days of notification
to Defendant of Non-objection. Any material changes to any course of action that
is subject to non-objection cannot be made without Defendant obtaining written
notification that there is not an objection to Defendant’s proposed change.

l.         “Qualified Applicant” means any applicant for a Mortgage Loan who is
qualified for a Mortgage Loan under Defendant’s underwriting standards, and who
applies for a Mortgage Loan for a property located in a majority-minority
neighborhood in the Memphis MSA that will serve as the borrower’s principal
dwelling.

 

 

2     Actions taken by the Bureau under this Order, including but not limited to
Non-Objections, will be carried out by the Bureau’s Fair Lending Director, or
his/her delegate.

 

5



--------------------------------------------------------------------------------

m.         “Related Action” means a private action by or on behalf of one or
more plaintiffs or an enforcement action by another governmental agency brought
against Defendant based on substantially the same facts alleged in the
Plaintiffs’ Complaint.

V. TERMS OF ORDER

 

A. Nondiscrimination Injunction

2.        Defendant, including its officers, employees, agents, representatives,
assignees, and successors in interest, and all those in active concert or
participation with any of them, is hereby enjoined from engaging in any act or
practice that discriminates in any aspect of a residential real estate-related
transaction, in violation of the Fair Housing Act, 42 U.S.C. §§ 3604 and 3605,
or in any aspect of a credit transaction, in violation of the Equal Credit
Opportunity Act, 15 U.S.C. § 1691(a)(1).

B.        Fair Lending Compliance Management System (“CMS”)

CMS Consultant

3.        Within 30 days of the Effective Date, Defendant must identify an
independent third-party compliance-management-system consultant to assist in the
review and revision as necessary of Defendant’s fair lending compliance
management system relating to Mortgage Lending (“CMS Consultant”).3 Defendant’s
selection of the CMS Consultant will be subject to Plaintiffs’ Non-objection.
Within 20 days of Non-objection to the selection of the CMS

 

 

3 All material required by this Order to be sent to Plaintiffs must be sent by
commercial overnight delivery service addressed as follows: Fair Lending
Director, c/o Jeffrey Blumberg, Consumer Financial Protection Bureau, 1700 G
Street, NW, Washington, DC 20552; and Sameena Shina Majeed, Chief, Housing and
Civil Enforcement Section, Civil Rights Division, U.S. Department of Justice,
1800 G Street, NW, Suite 7200, Washington, DC 20006, Attn. DJ #188-40-7. The
parties may also agree to delivery either electronically or by hand-delivery to
the above addresses by courier.

 

6



--------------------------------------------------------------------------------

Consultant, Defendant must enter into a contract with the CMS Consultant,
subject to Plaintiffs’ Non-objection, requiring the CMS Consultant to conduct a
detailed assessment of Defendant’s fair lending compliance management system
relating to Mortgage Lending. The assessment required by this Paragraph must
include, at a minimum, a review of: whether any Mortgage Lending-related
policies or procedures consider a prohibited basis under the ECOA or FHA; the
underwriting and pricing policies and practices of Defendant’s Community Banking
Department relating to Mortgage Lending; Defendant’s policies and practices
governing the provision of information to prospective applicants for mortgages;
practices that may pose mortgage redlining risk in the Memphis MSA; and the
diversity policies and practices of Defendant in the Memphis MSA.

4.         Within 75 days of notification of Plaintiffs’ Non-objection to
Defendant’s contract with the CMS Consultant, Defendant must submit to
Plaintiffs a detailed written report by the CMS Consultant describing
Defendant’s fair lending compliance management system, weaknesses in the system,
and recommendations to strengthen it to ensure that Defendant does not engage in
discrimination in violation of the ECOA or the FHA.

CMS Plan

5.         Within 45 days of Defendant’s submission of the CMS Consultant’s
written report pursuant to Paragraph 4, Defendant must submit a written
compliance plan (“CMS Plan”) to Plaintiffs, subject to Non-objection by
Plaintiffs, the purpose of which is to ensure that Defendant does not engage in
discrimination in violation of the ECOA or the FHA in connection with its
Mortgage Lending. The CMS Plan must include, at a minimum, the following
components, as necessary informed by findings by the CMS Consultant:

 

7



--------------------------------------------------------------------------------

a.         steps to effectively and promptly review and revise Defendant’s
current Mortgage Lending policies and practices to ensure compliance with the
ECOA and the FHA;

b.         adoption or revision of diversity policies and practices;

c.         implementation or revision of fair lending training as set forth in
Paragraph 7;

d.         adoption or revision of written policies and procedures regarding the
provision of information and assistance to individuals who apply for mortgage
credit or inquire about the possibility of applying for mortgage credit. A
primary purpose of these policies and procedures will be to ensure that
Defendant provides equal information and assistance regardless of race or other
prohibited characteristics;

e.         adoption or revision of a formal process for ongoing monitoring of
Defendant’s Mortgage Lending for compliance with the ECOA and the FHA and for
taking appropriate corrective action when necessary, including but not limited
to the statistical analyses described in Paragraphs 14 and 19;

f.         implementation or revision of regular audits of Defendant’s Mortgage
Lending, to occur at least annually, internally by Defendant’s audit department
or by an independent party, to assess compliance with the ECOA and the FHA.
Defendant must provide the written findings of these audits to Plaintiffs as
part of the Annual Reports referenced in Paragraph 77; and

g.         implementation or revision of a consumer complaint resolution program
to address consumer complaints alleging discrimination in Mortgage Lending.
Defendant must provide to Plaintiffs documentation from this complaint
resolution program,

 

8



--------------------------------------------------------------------------------

including documentation of any individual complaints alleging discrimination and
any resolution, as part of the Annual Reports referenced in Paragraph 77.

Training

6.         Within 21 days of the Effective Date, Defendant will provide to all
Covered Employees and members of its Board of Directors (“Board”) an explanation
and copies of this Order and the Complaint in this matter, and allow an
opportunity for such employees and members to have any questions concerning this
Order and the Complaint answered.

7.         Defendant has provided fair lending training on an annual basis to
all lending personnel, including senior management. Defendant will hire an
independent, qualified third party to provide the fair lending training that is
required by this Paragraph to all Covered Employees to ensure that their
activities are conducted in a nondiscriminatory manner. This training will
address at a minimum Defendant’s obligations under the ECOA and FHA, the subject
of implicit racial bias, and Defendant’s responsibilities under this Order. In
addition to receiving the training for Covered Employees described in this
Paragraph, Defendant’s senior management, as defined from time to time by
Defendant’s Board, and Defendant’s Board will receive specialized training
targeted to their oversight function on conduct that could constitute redlining,
underwriting discrimination, or pricing discrimination, and how to detect,
prevent, and remedy such discrimination. During the training, the Defendant will
provide to each participant a copy of this Order. The training must require
participants to verify participation and demonstrate proficiency. The training
may be provided either electronically or in-person.

8.         Defendant shall submit the proposed independent qualified third party
and proposed training curriculum to Plaintiffs within 30 days after the
Effective Date, and Defendant shall provide the training within 30 days
following Non-objection by Plaintiffs.

9.         Defendant will bear all costs associated with the training(s).

 

9



--------------------------------------------------------------------------------

10.       Defendant will secure from each individual required to have training
pursuant to Paragraph 7 a signed statement acknowledging that s/he has received
a copy of this Order and the Complaint and has completed the fair lending
training(s). These statements will be substantially in the form of Appendix A
(Acknowledgment) and Appendix B (Fair Lending Training). The signatures required
by Paragraphs 7 and 10 may be made electronically.

11.       Defendant will also provide each new Covered Employee or Board member
a copy of this Order and the Complaint, provide an opportunity to have any
questions answered, and secure an acknowledgement no later than 30 business days
after beginning in his or her employment in that position. Defendant will
further provide each such individual with the training referenced in Paragraph 7
and secure an acknowledgment within 60 days of the date the individual begins
his or her employment in that position.

 

C. Pricing and Underwriting Compliance Plan

12.       Within 60 days of the Effective Date, Defendant must submit to
Plaintiffs for Non-objection a plan setting forth the actions Defendant has
already taken and plans to take to comply with Paragraphs 13 – 42 of this Order
(“Pricing and Underwriting Compliance Plan”). The Pricing and Underwriting
Compliance Plan must include, at a minimum:

a.         The Community Banking Department pricing and underwriting policies
and procedures and monitoring programs required by Paragraphs 13, 17 and 18;

b.         Proposed methodologies for the semi-annual analyses required by
Paragraphs 14 and 19;

c.         Proposed plans for remuneration of affected consumers and additional
corrective action if statistically significant disparities are found, as
required by Paragraphs 15 and 20; and

 

10



--------------------------------------------------------------------------------

d.         A proposed plan for offering credit to denied African-American
applicants, as required by Paragraphs 37 and 39.

 

D. Pricing Policies and Monitoring

13.       Defendant will implement policies and procedures for the pricing of
all Mortgage Loans to natural persons originated by its Community Banking
Department. Defendant will utilize rate sheets to price all Mortgage Loans to
natural persons originated by its Community Banking Department that exclusively
base pricing on objective credit and borrower characteristics supported by a
legitimate business need. Defendant must maintain a policy that describes its
use of rate sheets. The policy must contain requirements to retain a copy of the
rate sheet in effect at the time the Mortgage Loan price was set and a list of
the borrower and loan characteristics relied on in setting the loan price. To
the extent Defendant makes exceptions to these rate sheets, Defendant must
maintain policies and procedures that: (1) specifically define the circumstances
when Defendant allows exceptions; (2) require documentation appropriate for each
exception that is sufficient to effectively monitor compliance with the
exception policies and procedures, including providing the basis for granting
the exception and details and/or documentation of the particular circumstances
supporting the use of the exception; and (3) require document retention that, at
a minimum, complies with the requirements of Regulation B, 12 C.F.R. pt. 1002.
Defendant will submit the policies and procedures described in this Paragraph to
Plaintiffs for Non-objection. In the event Defendant seeks to alter the policies
and procedures required by this Paragraph during the term of the Order, it must
submit the proposed changes to Plaintiffs for Non-objection.

14.       Defendant conducts periodic fair lending statistical analyses of loan
pricing. Defendant must conduct semi-annual portfolio-wide statistical analysis
of the note rates of Mortgage Loans to natural persons originated by its
Community Banking Department for

 

11



--------------------------------------------------------------------------------

disparities based on, at a minimum, race. The controls in this regression
analysis will be limited to the factors considered in pricing loans set forth in
Defendant’s rate sheets, unless Plaintiffs Non-object to the use of additional
controls. Defendant will complete the first semi-annual analysis by August 15,
2017. The first semi-annual analysis will analyze all Mortgage Loans to natural
persons originated by the Community Banking Department since implementation of
the pricing policies and procedures set forth in Paragraph 13 through June 30,
2017, and each subsequent semi-annual analysis will review data for every
six-month period thereafter. The methodology for this statistical analysis shall
be provided to Plaintiffs no later than 60 days after the Effective Date and
will be subject to Non-objection by Plaintiffs.

15.       If any statistical analysis required by Paragraph 14 discloses
statistically significant disparities in the pricing of Mortgage Loans from
natural persons in its Community Banking Department on the basis of race,
Defendant will within 45 days of the analysis: (a) remunerate affected consumers
using a method subject to Plaintiffs’ Non-objection; and (b) take additional
corrective action, such as proposing steps to modify its pricing policies and
procedures as necessary to prevent such disparities going forward, subject to
Non-objection by Plaintiffs, and education, discipline, or termination of
employee(s), as deemed appropriate.

16.       Within 90 days of the end of each six-month period, Defendant must
provide to Plaintiffs the results of the most recent semi-annual analysis, the
data used in the analysis, and documentation of any corrective action taken.

 

E. Underwriting Policies and Monitoring

17.       Subject to Plaintiffs’ Non-objection, Defendant must maintain specific
race-neutral underwriting guidelines, policies, and procedures for Mortgage
Loans to natural persons originated by its Community Banking Department that are
designed to ensure consistent application of legitimate underwriting criteria
and avoid unlawful discrimination. To the extent

 

12



--------------------------------------------------------------------------------

Defendant makes exceptions to these guidelines, Defendant must maintain policies
and procedures that: (1) specifically define the circumstances when Defendant
allows exceptions; (2) require documentation appropriate for each exception that
is sufficient to effectively monitor compliance with the exceptions policies,
including providing the basis for granting the exception and details and/or
documentation of the particular circumstances supporting the use of the
exception; and (3) require document retention that, at a minimum, complies with
the requirements of Regulation B, 12 C.F.R. pt. 1002.

18.       Defendant has implemented a program of controls and monitoring for
compliance with its Community Banking Department underwriting policies and
procedures, including but not limited to its current practice of second reviews
of all Mortgage Loan application denials. The program shall be modified as
necessary to ensure that any loan that satisfies the Bank’s underwriting
criteria and is otherwise in compliance with the Bank’s underwriting policies
and procedures will be funded, and that any loan that is not in compliance with
the policies and procedures will not be funded. This program of controls and
monitoring shall be subject to Plaintiffs’ Non-objection.

19.       Defendant conducts periodic fair lending statistical analyses of
underwriting outcomes. Defendant must conduct a semi-annual analysis of the
underwriting of Mortgage Loan applications from natural persons in its Community
Banking Department for disparities based on, at a minimum, race. The controls in
this regression analysis will be limited to the legitimate and consistently
applied underwriting criteria described in Defendant’s underwriting guidelines,
unless Plaintiffs Non-object to the use of additional controls. Defendant will
complete the first semi-annual analysis by August 15, 2017. The first
semi-annual analysis will analyze all Mortgage Loan applications from natural
persons in its Community Banking Department since

 

13



--------------------------------------------------------------------------------

implementation of the underwriting policies and procedures set forth in
Paragraph 17 through June 30, 2017, and each subsequent semi-annual analysis
will review data for every six-month period thereafter. The methodology for this
semi-annual analysis shall be provided to Plaintiffs no later than 60 days after
the Effective Date and will be subject to Non-objection by Plaintiffs.

20.       If any analysis required by Paragraph 19 discloses statistically
significant disparities in the underwriting of Mortgage Loan applications to
natural persons in the Community Banking Department based on race, Defendant
must within 45 days of the analysis: (a) remunerate affected consumers using a
method subject to Plaintiffs’ Non-objection; and (b) take additional corrective
action, such as proposing steps to modify its underwriting policies and
procedures as necessary to prevent such disparities going forward, subject to
Non-objection by Plaintiffs, and education, discipline, or termination of
employee(s), as deemed appropriate.

21.       Within 90 days of the end of each six-month period, Defendant must
provide to Plaintiffs the results of the most recent statistical analysis, the
data used in the analysis, and documentation of any corrective action taken.

 

F. Settlement Administrator

22.       Within 30 days of the Effective Date, Defendant must propose a
Settlement Administrator (“Administrator”) to Plaintiffs. The selection of the
Administrator will be subject to Plaintiffs’ Non-objection. Within 30 days of
Plaintiffs’ Non-objection, Defendant must execute a contract with the
Administrator to conduct the activities set forth in the following paragraphs.
The terms of the Administrator’s contract, statement of work, and/or business
rules or similar documents related to the Administrator’s duties pursuant to
this Order will be subject to Plaintiffs’ Non-objection. Defendant must bear all
costs and expenses of the Administrator. The Administrator’s contract must
require the Administrator to comply with the provisions of this Order as
applicable to it and must require it to work cooperatively with Plaintiffs in
the

 

14



--------------------------------------------------------------------------------

conduct of its activities, including reporting regularly to and providing all
reasonably requested information to Plaintiffs. The contract must further
require the Administrator to comply with all confidentiality and privacy
restrictions applicable to the party who supplies information and data to it.

23.       In the event Plaintiffs have reason to believe that the Administrator
is not materially complying with the terms of its contract with Defendant, the
parties must meet and confer for the purpose of mutually agreeing upon a course
of action to effect the Administrator’s material compliance with its contract or
to replace the Administrator. In the event that the parties are unable to reach
agreement, any party may present the matter to this Court for resolution.

24.       Defendant must allow the Administrator access to relevant Mortgage
Loan files, borrower information, and any other information necessary for the
purpose of accomplishing its duties under this Order.

25.       The Administrator’s contract must require the Administrator, as part
of its operations, to establish cost-free means for individuals eligible for
relief pursuant to this Order to contact it, including an email address, a
website, a toll-free telephone number, and means for persons with disabilities
to communicate effectively, including TTY.

 

G. Settlement Fund

26.       Defendant must deposit in an interest-bearing escrow account
$2,776,890 for the purpose of providing redress to Affected Consumers for harm
they may have suffered as a result of Defendant’s alleged pricing and
underwriting discrimination (“Settlement Fund”). Title to this account must be
in the name of “BancorpSouth Bank for the benefit of Affected Consumers pursuant
to Order of the Court in Civil Action No.                     .” Defendant must
provide to Plaintiffs written verification of the deposit within five days of
the Effective Date. Any interest that accrues will become part of the Settlement
Fund and must be utilized and disposed of as set forth

 

15



--------------------------------------------------------------------------------

herein. Any taxes, fees or other costs incurred by the Settlement Fund must be
paid by Defendant.

27.       Plaintiffs will request from Defendant information and data Plaintiffs
reasonably believe will assist in identifying Denied Applicants and Affected
Consumers to be contacted by the Administrator (“Identified Consumers”) and
determining any monetary and other damages, including but not limited to a
database of all Mortgage Loan applications received by Defendant’s Community
Banking Department from January 1, 2011 through December 31, 2015; the name;
Social Security number or Tax Identification Number; property address; and
mailing address for the primary applicant and each co-applicant(s) (if any) for
each listed loan application. This information and data will be used by
Plaintiffs only for the purposes of enforcing and implementing this Order.
Within 30 days of the request, Defendant will supply the requested information
and data that is within its control.

28.       Plaintiffs and the Administrator may request from Defendant any
additional information they reasonably believe will assist them in identifying
Affected Consumers. Within 15 days of any such request, Defendant must provide
to Plaintiffs and the Administrator all requested information that is within its
control, and for information not within its control, identify other parties that
may have the information. Upon reasonable notice, Defendant must allow
Plaintiffs access to Defendant’s records and files to verify the accuracy of the
information provided or to otherwise identify Affected Consumers.

29.       After receipt of all the information required to be provided by
Paragraph 27, Plaintiffs will provide the Administrator with the initial
estimate of the amount each Identified Consumer will receive from the Settlement
Fund (“Initial Payment List”). The total amount of the Settlement Fund shall not
be altered based on the number of Identified Consumers or the

 

16



--------------------------------------------------------------------------------

initial estimates of the amounts they will receive. No individual may request a
review by the Court, the Administrator, or any party of the payment amounts.

30.       The contract with the Administrator must require the Administrator to
adopt effective methods, as requested by Plaintiffs, to identify up-to-date
addresses and other contact information; to locate each Identified Consumer;
obtain such information as Plaintiffs reasonably consider necessary to confirm
their identities and eligibility; and to provide to Plaintiffs a list of
Identified Consumers whose identities and eligibility have been confirmed
(“Confirmed Consumers”) within six months from the date Plaintiffs provide the
Initial Payment List.

31.       After the Administrator provides to Plaintiffs a list of Confirmed
Consumers, Plaintiffs will provide to the Administrator a list with the final
amount each Confirmed Consumer will receive from the Settlement Fund (“Final
Payment List”). Within 30 days after its receipt of the Final Payment List from
Plaintiffs, the Administrator shall deliver payments to Confirmed Consumers in
the amounts on the Final Payment List.

32.       The Administrator’s contract must also require it to distribute funds
from the Settlement Fund to Confirmed Consumers that may not be on the Final
Payment List, as directed by Plaintiffs. The total amount paid to Confirmed
Consumers will not exceed the total amount of the Settlement Fund, including
accrued interest. The total amount of the Settlement Fund will not be altered
based on the number of Confirmed Consumers or the amounts they receive. No
individual, agency, or entity may request that any court, the Administrator,
Plaintiffs, or Defendant review final payment amounts.

33.       Payment of redress to any individual under this Order may not be
conditioned on that person waiving any right. Defendant will not be entitled to
a set-off, or any other reduction, of the amount of payments to Confirmed
Consumers because of any debts owed by the

 

17



--------------------------------------------------------------------------------

Confirmed Consumers. Defendant also will not refuse to make a payment based on a
release of legal claims or account modification previously signed by any
Confirmed Consumers.

34.       The Administrator’s responsibility to make payments to Confirmed
Consumers may be discharged on a rolling basis with approval from Plaintiffs.
Any checks that are returned with a forwarding address shall promptly be re-sent
to that new forwarding address. The Administrator’s contract shall also require
it to further conduct a reasonable search and attempt to redeliver any payment
that is returned to the Administrator as undeliverable, or not deposited, within
60 days. The contract with the Administrator must require the Administrator to
adopt effective methods, as requested by Plaintiffs, to maximize the number of
Confirmed Consumers who cash or negotiate their checks.

35.       Once Plaintiffs determine that distributing any remaining money in the
Settlement Fund to Confirmed Consumers, including accrued interest, is
impracticable, the Administrator must distribute those funds, following the
process described below, to organization(s) that provide services including
credit and housing counseling (including assistance in obtaining loan
modification and preventing foreclosure); legal representation of borrowers
seeking to obtain a loan modification or to prevent foreclosure; and financial
literacy, and other related educational programs targeted at African-American
individuals in communities where Defendant operates (“Qualified Organization”).
Recipient(s) of such funds must not be related to Defendant or any entity owned
by Defendant. Before making a final selection of the Qualified Organization(s),
Defendant must obtain a proposal from each organization on how it will use the
funds consistent with the above-stated purposes and submit such proposal(s) to
the United States. Within 30 days after the Payment Expiration Date, Defendant
will submit the proposals from the Qualified Organizations, and the proposed
amount of funds each Organization would receive, to the United

 

18



--------------------------------------------------------------------------------

States. Defendant shall consult with and obtain the Non-objection of the United
States to the proposals. Within 30 days of Non-objection by the United States to
the proposals, the Defendant and the United States shall seek the Court’s
approval of the selection of the Qualified Organizations and the amount to be
distributed to each Qualified Organization prior to distribution of the
remaining funds. The United States and the Defendant shall provide the Court
with information regarding how the Qualified Organizations will use the funds
consistent with the above-stated purposes. Defendant must require that fund
recipients submit to the United States a detailed report on how these funds are
utilized within one year after the funds are distributed, and every year
thereafter until the funds are exhausted. Defendant must also require that
Qualified Organization(s) return the full amount of funds received for
redistribution to other Qualified Organization(s) approved to receive funds in
the event that they fail to submit such report(s).

36.       The contract with the Administrator must require the Administrator to
maintain the cost free means for consumers to contact it described in Paragraph
25 and finalize distribution of the payments described in Paragraphs 31-32 and
34 within 13 months of the date the Plaintiffs provide the Final Payment List to
the Administrator in accordance with Paragraph 31 (“Payment Expiration Date”).
Confirmed Consumers shall have until the Payment Expiration Date to request
reissuance of payments that have not been deposited.

 

H. Credit Offers

37.       Defendant must make credit offers as defined in Paragraph 39 to Denied
Applicants as outlined below.

38.       Plaintiffs will provide the Administrator a list of Denied Applicants.
The Administrator’s contract must require it to adopt effective methods, as
requested by Plaintiffs, to identify up-to-date addresses and other contact
information for Denied Applicants and to provide

 

19



--------------------------------------------------------------------------------

this information to Plaintiffs within 60 days of the date Plaintiffs provide the
list of Denied Applicants pursuant to this Paragraph.

39.       Within 90 days of the date that the Administrator has identified
up-to-date addresses and contact information as set forth in Paragraph 38,
Defendant must extend to each Denied Applicant an offer to apply for a Mortgage
Loan product of the Denied Applicant’s choosing under Defendant’s underwriting
guidelines required by Paragraph 17 of this Order with the following: (a) an
interest rate that is the lower of the interest rate available at the time the
initial application was denied or the current interest rate less 100 basis
points; or (b) the subsidies identified in Paragraph 57(a), (b), (c), and (e) in
an amount that is comparable to the value of the difference between the current
interest rate and the interest rate reduction required in subparagraph
(a) (“credit offer”). Defendant’s correspondence with Denied Applicants will be
subject to Plaintiffs’ Non-objection, and will include the minimum objective
underwriting criteria for each Mortgage Loan product offered by Defendant’s
Community Banking Department. Defendant will pay and/or waive all required
application costs and fees for applications that result from offers made
pursuant to this Paragraph.

40.       Acceptance of the credit offer described in Paragraph 39 may not be
conditioned on the waiver of any right.

41.       For all Denied Applicants who accept the offer to re-apply for credit
and are denied by Defendant, Defendant must provide to Plaintiffs the specific
reason(s) for the denial and, if requested by Plaintiffs, a copy of the loan
application file.

42.       No provision of this Order requires Defendant to make any unsafe or
unsound loan or to make a loan to a person who is not qualified for the loan
based upon lawful, nondiscriminatory terms; however, Defendant may choose to
apply more flexible underwriting

 

20



--------------------------------------------------------------------------------

standards in connection with these credit offers, so long as those standards
comport with safe and sound lending practices.

 

I. Community Reinvestment Act Assessment Area

43.       In January 2013, Defendant amended its Community Reinvestment Act
(“CRA”) assessment area in the Memphis MSA to include all of Tipton, Shelby,
Fayette, DeSoto, and Tate counties. Defendant must continue to include all of
these counties in its CRA assessment area during the term of this Order.

44.       Defendant must not eliminate majority-minority neighborhoods from its
CRA assessment area within the Memphis MSA throughout the term of this Order.
Nothing in this Order precludes Defendant from further expanding its CRA
assessment area within the Memphis MSA in a manner consistent with the
provisions of the CRA and its implementing regulations. Defendant will provide
written notice to Plaintiffs of any changes in its CRA assessment area within
the Memphis MSA at the same time such notice is provided to its CRA regulator.
Plaintiffs will raise any concerns with such proposed changes to its CRA
assessment area with Defendant and its CRA regulator within 30 days.

45.       Defendant will ensure that all of its policies, publications, and
marketing materials that refer to the geographic area in which it lends in the
Memphis MSA describe an area no smaller than the assessment area described in
Paragraph 43.

 

J. Credit Needs Assessment and Redlining Remedial Plan

46.       Within 30 days of the Effective Date, Defendant must propose an
independent third-party consultant (“CNA Consultant”) to conduct an assessment
of the Mortgage Loan needs in majority-minority neighborhoods within its CRA
assessment area in the Memphis MSA. The selection of the CNA Consultant will be
subject to Non-objection by Plaintiffs. This credit needs assessment must
include: (a) an analysis of the most recent available demographic and

 

21



--------------------------------------------------------------------------------

socioeconomic data about the majority-minority neighborhoods; (b) an evaluation
of the Mortgage Loan needs of, and corresponding lending opportunities in, these
neighborhoods, including but not limited to the need for and feasibility of
alternative mortgage and other credit products; (c) consideration of how
Defendant’s lending operations can be expanded to serve the remedial goals of
providing increased Mortgage Lending in majority-minority neighborhoods in the
Memphis MSA and promoting the revitalization and stabilization of the housing
market in those neighborhoods; (d) a thorough review of the availability and
feasibility of relevant federal, state, and local governmental programs and
evaluation of how participation in each of them would assist in achieving the
remedial goals of this Order; and (e) meetings with representatives of community
organizations significantly involved in promoting fair lending, home ownership,
or residential development in affected majority-minority neighborhoods.

47.       Within 60 days of Plaintiffs’ Non-objection to the selection of the
CNA Consultant, Defendant must submit to Plaintiffs a written report by the CNA
Consultant (“CNA Consultant Report”) of this credit needs assessment containing
recommendations that address how each requirement of this Order set forth in
Paragraphs 50 - 70 should be carried out to best achieve the remedial goals of
this Order.

48.       Within 60 days of the submission of the CNA Consultant’s Report,
Defendant must submit to Plaintiffs a Redlining Remedial Plan. The Redlining
Remedial Plan must specify, in light of the recommendation made by the CNA
Consultant, the actions Defendant proposes to take to comply with the
requirements in Paragraphs 50 - 70 of this Order to best achieve the remedial
goals of this Order. The Redlining Remedial Plan must also specify timeframes
and deadlines for implementation of these actions. As specified below, the
proposals within the Remedial Plan will be subject to Plaintiffs’ Non-objection.

 

22



--------------------------------------------------------------------------------

49.       Within 90 days of the Effective Date, Defendant must hire or designate
and retain a full-time Director of Community Lending. The Director of Community
Lending must have primary responsibility for overseeing the continued
development of Defendant’s Mortgage Lending in majority-minority neighborhoods
in the Memphis MSA consistent with the action steps contained in the Remedial
Plan; coordinating Defendant’s involvement in community lending initiatives and
outreach programs; serving as a resource to lending staff to encourage and
develop more Mortgage Lending within majority-minority neighborhoods in the
Memphis MSA; promoting financial education and counseling; and building
relationships with community groups. The Director of Community Lending must be a
member of management and will report directly to the Board (or the Special
Compliance Committee).

 

K. Physical Expansion to Serve Minority Neighborhoods

50.       On November 16, 2015, Defendant opened a full service branch in a
majority-minority neighborhood in the Memphis MSA. Subject to any applicable
approval of the appropriate regulator, Defendant must open or acquire one
additional branch or Mortgage Loan production office (“LPO”) in the Memphis MSA.
The branch or LPO must be in a retail-oriented space in a visible location
accessible to concentrations of owner-occupied residential properties and
located in a high-minority neighborhood.

51.       Defendant must propose a location of this branch or LPO based on the
high-minority neighborhoods that are in need of credit and, as applicable,
banking services, and provide Plaintiffs with its rationale for choosing the
particular location. The specific site of the branch or LPO will be subject to
the Non-objection of Plaintiffs. Defendant may choose whether to satisfy the
requirements of Paragraph 50 with either a branch or an LPO, at its sole
discretion.

52.       Defendant must make all reasonable efforts to open the additional
branch or LPO required by Paragraph 50 within 12 months of the Effective Date.

 

23



--------------------------------------------------------------------------------

53.       The additional branch or LPO must provide, at a minimum, the full
range of hours of operation typically offered at Defendant’s branches. There
must be at least one full-time Mortgage Department loan originator and one
full-time Community Banking Department loan officer at the branch or LPO.

54.       Nothing in this Order precludes Defendant from opening or acquiring
additional branch offices or LPOs, and nothing contained in the report provided
by the CNA Consultant would require Defendant to open more than the one
additional branch or LPO required by Paragraph 50. Defendant must evaluate any
future opportunities for expansion in the Memphis MSA not required by this
Order, whether by acquisition or opening new offices, in a manner consistent
with achieving the remedial goals of this Order and must notify Plaintiffs of
any plans to open or acquire any new branches or other offices in the Memphis
MSA during the term of this Order at the same time that it notifies its
prudential regulator(s), so that Plaintiffs may raise any concerns with
Defendant and its prudential regulator(s) before regulatory approval is granted.
However, Plaintiffs acknowledge that their opportunity to review any application
by Defendant to open or acquire new branches is not intended to prevent the
application from receiving expedited processing pursuant to 12 C.F.R. § 303.43,
or any similar regulation.

55.       Defendant must propose in the Redlining Remedial Plan how it has and
will comply with the requirements of Paragraphs 50 -54. This proposal will be
subject to Non-objection by Plaintiffs.

 

L. Loan Subsidy Program

56.       Defendant must invest $4,000,000 in a program to extend Mortgage Loans
to Qualified Applicants in the Memphis MSA on a more affordable basis than
Defendant otherwise makes available to remedy its alleged redlining (“Loan
Subsidy Program”).

 

24



--------------------------------------------------------------------------------

57.       The subsidies under the Loan Subsidy Program will be provided by the
following means:

a.         originating a Mortgage Loan at an interest rate below Defendant’s
otherwise prevailing interest rate;

b.         a direct grant for down payment assistance;

c.         a direct grant for closing cost assistance;

d.         payment of the initial mortgage insurance premium; and/or

e.         other means subject to advance Non-objection by Plaintiffs.

58.       Defendant retains the discretion to offer more than one, or all, of
the forms of financial assistance set forth in Paragraph 57 to Qualified
Applicants on an individual basis as it deems appropriate under the factual
circumstances of a particular application. Defendant will exercise this
discretion in a manner that enhances the likelihood that it will originate a
loan to a Qualified Applicant consistent with applicable underwriting guidelines
and safety and soundness standards, and will have discretion to provide the loan
subsidy among its Mortgage Loan products. In no case will the combined forms of
financial assistance set forth in Paragraph 57 exceed $7,250.

59.       No provision of this Order requires Defendant to make any unsafe or
unsound loan, or to make a loan to a person who is not qualified for the loan
based upon lawful, nondiscriminatory terms; however, Defendant may choose to
apply more flexible underwriting standards in connection with the Loan Subsidy
Program, so long as those standards comport with safe and sound lending
practices. Defendant’s underwriting standards applied to properties in
majority-minority neighborhoods in the Memphis MSA must be no less favorable
than the standards that are applied in other neighborhoods. At the same time, no
provision of this Order

 

25



--------------------------------------------------------------------------------

imposes an obligation on Defendant to apply underwriting standards to applicants
that qualify for the Loan Subsidy Program that are more favorable than the
standards otherwise applied by Defendant.

60.       The investment of Defendant under the Loan Subsidy Program will
consist of the cost to Defendant of providing the subsidies to consumers
described in Paragraph 57 and not the cost of implementation of the Loan Subsidy
Program.

61.       The methodology used to calculate the total cost to Defendant of the
Loan Subsidy Program will be submitted to Plaintiffs for Non-objection in the
Remedial Plan.

62.       Defendant must propose in the Remedial Plan how it will implement the
requirements of Paragraphs 56 - 61. This proposal will be subject to
Non-objection by Plaintiffs.

 

M. Advertising and Outreach

63.       Defendant must spend a minimum of $100,000 per year during the term of
this Order on the targeted advertising and outreach campaign described in
Paragraphs 64 - 65.

64.       The advertising and outreach campaign must consider the results of the
credit needs assessment required in Paragraph 46, must advertise the Loan
Subsidy Program, and must be targeted to generate applications for Mortgage
Loans from qualified residents in majority-minority neighborhoods in the Memphis
MSA. The campaign must include the following components:

a.         Direct mailings in majority-minority neighborhoods. These mailings
must not be targeted exclusively or primarily at existing customers.

b.         At least two print media specifically directed to African-American
readers.

c.         Radio advertisements on at least two radio stations whose programming
is directed toward African-American listeners.

 

26



--------------------------------------------------------------------------------

d.         Point-of-distribution materials, such as posters and brochures.
Defendant must place these promotional materials in its branch offices in and
near majority-minority neighborhoods.

e.         All of Defendant’s direct mailings, print advertising and
point-of-distribution materials must contain an equal housing opportunity logo,
slogan, or statement. All of Defendant’s radio advertisements must include the
audible statement “Equal Opportunity Lender.”

65.       Defendant must conduct or sponsor at least four outreach programs per
year to real estate brokers and agents, developers, and public or private
entities engaged in mortgage-loan-related business in majority-minority
neighborhoods in the Memphis MSA. Through the programs, Defendant must inform
the attendees of its products and services, including the Loan Subsidy Program
described in this Order, and otherwise develop business relationships with them.
Defendant will offer these programs at locations reasonably convenient to the
business operations of the attendees.

66.       Defendant must propose in the Redlining Remedial Plan how it will
implement the requirements of Paragraphs 63 - 65. This proposal will be subject
to Non-objection by Plaintiffs.

 

N. Community Development and Financial Education Partnership Program

67.       During 2015, Defendant provided financial literacy training to more
than 5,000 residents of the Memphis MSA. The agencies take no position regarding
the effectiveness of Defendant’s training program or materials; the parties
however do acknowledge that financially-educated consumers are essential to the
remedial goal of sustained increases in Defendant’s residential lending in
majority-minority neighborhoods within the Memphis MSA. The parties

 

27



--------------------------------------------------------------------------------

also acknowledge that assisting residents of these neighborhoods in maintaining
and improving their consumer credit ratings is essential to the remedial goals
of this Order.

68.       Defendant or its designee, as agreed to by Defendant and the United
States, must partner with one or more community-based organizations or
governmental organizations that provide credit, financial education,
homeownership counseling, credit repair, and/or foreclosure-prevention services
to the residents of majority-minority neighborhoods in the Memphis MSA.
Defendant must consider organizations that will aid it in achieving the remedial
goals of the Order; specifically, the partnerships should aid BancorpSouth in
establishing a physical presence in majority-minority neighborhoods; marketing
its residential loan products in majority-minority neighborhoods; extending
credit to qualified borrowers in majority-minority neighborhoods; providing
credit counseling, credit establishment and credit repair services in
majority-minority neighborhoods; providing financial education seminars; and
assisting with the revitalization and stabilization of the housing market in
majority-minority neighborhoods. Defendant must spend a minimum of $500,000 on
these partnerships during the term of this Order.

69.       Defendant must propose in the Redlining Remedial Plan how it will
implement the requirements of Paragraph 68. Defendant’s proposal must include a
thorough review of all relevant organizations; a summary of meetings with these
organizations; an examination of any relevant federal, state, or local
governmental programs that may assist Defendant and the organization(s) in
serving the affected areas; and the basis for the selection of the proposed
partner(s). The proposal should also describe in detail how Defendant or its
designee, as agreed to by Defendant and the United States, intends to implement
the partnership(s) over the term of this Order. This proposal will be subject to
Non-objection by the United States.

 

28



--------------------------------------------------------------------------------

70.       Defendant must annually evaluate its partnership(s), in order to
identify any required changes to the program to better meet the residential
credit needs of the majority-minority neighborhoods in the Memphis MSA.
Defendant must present its evaluation and proposed changes, if any, to the
United States for Non-objection.

VI. CIVIL MONEY PENALTY

71.       Pursuant to Section 1055(c) of the CFPA, 12 U.S.C. § 5565(c), by
reason of the ECOA violations described in the Complaint, and taking into
account the factors in 12 U.S.C. § 5565(c)(3), Defendant must pay a civil money
penalty of $3,030,756 to the Bureau.

72.       Within 10 days of the Effective Date, Defendant must pay the civil
money penalty by wire transfer to the Bureau or the Bureau’s agent in compliance
with the Bureau’s wiring instructions.

73.       The Bureau will deposit the civil money penalty paid under this Order
in the Civil Penalty Fund of the Bureau as required by Section 1017(d) of the
CFPA, 12 U.S.C. § 5497(d).

74.       Defendant must treat the civil money penalty paid under this Order as
a penalty paid to the government for all purposes. Regardless of how the Bureau
ultimately uses those funds, Defendant may not:

a.         Claim, assert, or apply for any tax benefit for any amount of the
civil money penalty paid under this Order; or

b.         Seek or accept, directly or indirectly, reimbursement or
indemnification from any source, including but not limited to payment made under
any insurance policy, with regard to any amount of the civil money penalty paid
under this Order.

75.       To preserve the deterrent effect of the civil money penalty in any
Related Action, Defendant may not argue that Defendant is entitled to, nor may
Defendant benefit by, any offset

 

29



--------------------------------------------------------------------------------

or reduction of any compensatory monetary remedies imposed in the Related Action
because of the civil money penalty paid in this action (“Penalty Offset”). If
the court in any Related Action grants such a Penalty Offset, Defendant must,
within 30 days after entry of a final order granting the Penalty Offset, notify
the Bureau, and pay the amount of the Penalty Offset to the U.S. Treasury. Such
a payment will not be considered an additional civil money penalty and will not
change the amount of the civil money penalty imposed in this action.

VII. RECORD KEEPING AND REPORTING

76.       For the duration of this Order, Defendant must retain all records
relating to its obligations under this Order and its compliance activities as
set forth herein. Defendant must provide records to Plaintiffs upon request.
Within 15 days of any such request under this Paragraph, Defendant must provide
to Plaintiffs all requested information that is within its control, and for
information not within its control, identify other parties that may have that
information. Upon reasonable notice, Defendant must allow Plaintiffs access to
Defendant’s records and files to verify the accuracy of the information provided
or to otherwise evaluate compliance with this Order.

77.       In addition to the submission of any other plans or reports specified
in this Order, Defendant must submit a report to Plaintiffs within 45 days of
each anniversary of the Effective Date detailing its progress in fulfilling the
requirements of this Order (“Annual Report”). Each Annual Report must be
approved by Defendant’s Board and must include an objective assessment of the
extent to which each obligation was met, an explanation of why any particular
component fell short of meeting the goal for that year, and any recommendations
for additional actions to achieve the goals of this Order. If applicable,
Defendant must attach to the Annual Reports representative copies of training
materials and marketing materials disseminated pursuant to this Order.
Plaintiffs will review each report submitted by Defendant and will have

 

30



--------------------------------------------------------------------------------

30 days to raise any objections to it, and if it raises any, the parties must
confer to resolve their differences. In the event they are unable to do so,
either party may bring the dispute to the Court for resolution.

VIII. ROLE OF THE BOARD

78.       Defendant’s Board must establish a Special Compliance Committee of at
least three members of the Board, no more than one of whom may be an officer or
employee of Defendant. Defendant must maintain this Committee during the term of
this Order. The Special Compliance Committee will also include the Director of
Community Lending described in Paragraph 49, who will report to the Board (or
the Special Compliance Committee). Within 20 days of the Effective Date, the
Board must provide in writing to Plaintiffs the name of each member of the
Special Compliance Committee. In the event of any change of membership, the
Board must submit the name of the new member to Plaintiffs within 30 days of the
selection of the new member.

79.       The Special Compliance Committee will be responsible for monitoring
and coordinating Defendant’s adherence to the provisions of this Order. The
Special Compliance Committee will meet at least every other month and will
maintain minutes of its meetings.

80.       The Board (or the Special Compliance Committee) must review all
submissions (including plans, reports, programs, policies, and procedures)
required by this Order prior to submission to Plaintiffs.

81.       Although this Order requires Defendant to submit certain documents for
review or Non-objection to the Bureau and/or the United States, the Board will
have the ultimate responsibility for proper and sound oversight of Defendant and
for ensuring that Defendant complies with federal consumer financial law,
including the ECOA, the FHA, and this Order.

 

31



--------------------------------------------------------------------------------

IX. ADMINISTRATION

82.       Calculation of time limitations will be based on calendar days, unless
otherwise noted.

83.       Defendant must notify Plaintiffs of any development that may affect
compliance obligations arising under this Order, including but not limited to, a
dissolution, assignment, sale, merger, or other action that would result in the
emergence of a successor company; the creation or dissolution of a subsidiary,
parent, or affiliate that engages in any acts or practices subject to this
Order; the filing of any bankruptcy or insolvency proceeding by or against
Defendant; or a change in Defendant’s name or address. Defendant must provide
this notice, if practicable, at least 30 days before the development, but in any
case no later than 14 days after the development. Until the termination of this
Order, Defendant must deliver a copy of this Order to any business entity
resulting from any change in structure referred to in this Paragraph.

84.       This Order is binding on Defendant, including all of its officers,
employees, agents, representatives, assignees, successors in interest, and all
those in active concert or participation with any of them. In the event
Defendant seeks to transfer or assign all or part of its Mortgage Lending
operations during the term of this Order, and the successor or assign intends to
carry on the same or similar business practices, as a condition of sale,
Defendant must obtain the written agreement of the successor or assign to any
obligations remaining under the Order for its remaining term.

85.       This Order will be in effect until the later of: (a) Plaintiffs’
Non-objection to Defendant’s fourth Annual Report; (b) three months after
Defendant submits a report to Plaintiffs demonstrating fulfillment of its
obligation to invest all money required by this Order; or (c) the date on which
the branch or LPO required by Paragraph 50 of this Order has been operated by
Defendant for three years. Notwithstanding this provision, the term of this
Order

 

32



--------------------------------------------------------------------------------

may be extended by agreement of the parties or upon motion to the Court by the
Plaintiffs, for good cause shown. At any time after the Order has been in effect
for three years, the parties may file a joint motion to terminate this Order,
which motion may be proposed by Defendant if Defendant has fully complied with
all its terms, including, but not limited to, the disbursement of all funds in
the Loan Subsidy Program, and accomplished the remedial goals of the Order, as
determined by Plaintiffs.

86.       Plaintiffs and Defendant acknowledge that the timeframes set forth in
this Order constitute material terms of this Order.

87.       Any time limits for performance fixed by this Order may be extended by
mutual written agreement of the parties without further Court approval.
Additionally, details related to administration of the Settlement Fund as set
forth in Paragraphs 26-36 may be modified by written agreement of the parties
without further Court approval. Any other modifications to this Order may be
made only upon approval of the Court, upon motion by any party.

88.       In the event that any disputes arise about the interpretation of or
compliance with the terms of this Order, the parties must endeavor in good faith
to resolve any such dispute between themselves before bringing it to this Court
for resolution. The parties agree that if any party reasonably believes that
another party failed to comply with any obligation under this Order, it will
provide written notice thereof and allow a period of at least 30 days to discuss
a voluntary resolution of the alleged violation before presenting the matter to
this Court. In the event of either a failure by Defendant to perform in a timely
manner any act required by this Order or an act by Defendant in violation of any
provision hereof, Plaintiffs may move this Court to impose any remedy authorized
by law or equity, including attorneys’ fees and costs.

 

33



--------------------------------------------------------------------------------

89.       Nothing in this Order excuses Defendant’s compliance with any
currently or subsequently effective provision of law or order of a regulator
with authority over Defendant that imposes additional obligations on Defendant.

90.       The parties agree that, as of the Effective Date, litigation is not
“reasonably foreseeable” concerning the matters described above. To the extent
that any party previously implemented a litigation hold to preserve documents,
electronically stored information (ESI), or things related to the matters
described above, the party is no longer required to maintain such litigation
hold. Nothing in this Paragraph relieves any party of any other obligations
imposed by this Order or any record retention obligations imposed by statute or
regulation.

91.       Defendant’s compliance with the terms of this Order, including any
modifications agreed to by the parties or ordered by the Court, will fully and
finally resolve all claims of Plaintiffs arising prior to the Effective Date
relating to the alleged violations of the fair lending laws alleged in the
Complaint in this action, including all claims for equitable relief and monetary
damages and penalties; Plaintiffs’ claims, as alleged in the Complaint, that the
Bank discriminated in the underwriting and pricing of Mortgage Loans are limited
to Mortgage Loans applications submitted by, and Mortgage Loans originated to,
natural persons. This Order does not release claims for practices not addressed
in the Complaint’s allegations, including claims that may be held or are
currently under investigation by any federal agency, or any claims that may be
pursued for actions that may be taken by the appropriate Federal Banking Agency,
as defined in 12 U.S.C. § 1813(q), against Defendant, any of its affiliated
entities, and/or any institution-affiliated party of Defendant, as defined in 12
U.S.C. § 1813(u), pursuant to 12 U.S.C. § 1818 or any other statute or
regulation. This Order does not resolve and does not release claims other than
claims for discrimination.

 

34



--------------------------------------------------------------------------------

92.       Each party to this Order must bear its own costs and attorney’s fees
associated with this litigation.

93.       The Court retains jurisdiction for the duration of this Order to
enforce the terms of the Order, after which time the case will be dismissed with
prejudice.

SO ORDERED, this         day of                                          
           , 2016.

 

UNITED STATES DISTRICT JUDGE

The undersigned hereby consent to the entry of this Order:

 

For the Plaintiffs:

 

Consumer Financial Protection Bureau:

 

PATRICE ALEXANDER FICKLIN

Fair Lending Director

 

REBECCA J.K. GELFOND

Deputy Fair Lending Director

 

/s/ Michael Posner

MICHAEL POSNER

Fair Lending Enforcement Attorney

Email: Michael.Posner@cfpb.gov

JEFFREY BLUMBERG

Senior Fair Lending Enforcement Attorney

Email: Jeffrey.Blumberg@cfpb.gov

JOSHUA ORENSTEIN

Enforcement Attorney

Email: Joshua.Orenstein@cfpb.gov

JESSE D. STEWART

Fair Lending Enforcement Attorney

Email: Jesse.Stewart@cfpb.gov

 

Consumer Financial Protection Bureau

1700 G Street NW

Washington, DC 20552

Tel: (202) 435-7866

 

35



--------------------------------------------------------------------------------

United States of America:

 

     LORETTA E. LYNCH      Attorney General               

/s/ Felicia C. Adams

     FELICIA C. ADAMS      VANITA GUPTA United States Attorney      Principal
Assistant Attorney General Northern District of Mississippi      Civil Rights
Division 900 Jefferson Ave.      Oxford, MS 38655      Tel: (662) 234-3351     
     SAMEENA SHINA MAJEED     

Chief

Civil Rights Division

Housing and Civil Enforcement Division

          JON S. SEWARD      Deputy Chief     

/s/ Oneshia S. Herring

    

PATRICIA L. O’BEIRNE

Trial Attorney

    

Patricia.O’Beirne@usdoj.gov

DC Bar # 437018

ONESHIA S. HERRING

Trial Attorney

Oneshia.Herring@usdoj.gov

NC Bar # 41308

 

United States Department of Justice

Civil Rights Division

Housing and Civil Enforcement Section

950 Pennsylvania Avenue, N.W. – NWB

Washington, DC 20530

Phone: (202) 514-4733

Fax: (202) 514-1116

 

36



--------------------------------------------------------------------------------

For the Defendant:

 

/s/ Anand S. Raman                                         

ANAND S. RAMAN

Email: Anand.Raman@Skadden.com

AUSTIN K. BROWN

Email: Austin.Brown@Skadden.com

 

Skadden, Arps, Slate, Meagher & Flom LLP

1440 New York Avenue, NW

Washington, DC 20005

Tel: (202) 371-7019

 

37



--------------------------------------------------------------------------------

Appendix A

I hereby acknowledge that I have received and read a copy of the Consent Order
and the Complaint entered in United States and Consumer Financial Protection
Bureau v. BancorpSouth Bank. I have had the opportunity to ask questions and
obtain answers to them and I understand my fair lending obligations under this
Consent Order.

 

  

 

   [Signature]   

 

   [Print Name]   

 

   [Job Title]   

 

   [Date]

 

38



--------------------------------------------------------------------------------

Appendix B

I hereby acknowledge that on                                          I attended
the fair lending training program provided to BancorpSouth Bank employees by
                                    . During the training, I received
information about implicit racial bias and my fair lending obligations under the
Fair Housing Act, the Equal Credit Opportunity Act, and the terms of the Consent
Order entered by the court in United States and Consumer Financial Protection
Bureau v. BancorpSouth Bank. I had the opportunity to ask questions and to
receive answers to them. I understand my fair lending obligations under this
Consent Order and those laws.

 

  

 

   [Signature]   

 

   [Print Name]   

 

   [Job Title]   

 

   [Date]

 

39